Citation Nr: 1713753	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-09 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

2. Entitlement to service connection for a right shoulder disability. 

3. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 20 10 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened and denied claims for service connection for right shoulder and right knee disabilities, and denied service connection for a left knee disability.

In August 2014, the Board found that new and material evidence had been submitted sufficient to reopen the issue of entitlement to service connection for a right shoulder disability. The August 2014 Decision remanded the issue of entitlement to service connection for a right shoulder disability, and also remanded the issues of entitlement to service connection for a left knee disability and whether new and material evidence has been received to reopen a claim for service connection for a right knee disability. As will be discussed further below, pertaining to the Veteran's right knee disability and left knee disability, the Board is satisfied there was substantial compliance with its Remand, and the matters have been appropriately returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claims accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a right shoulder disability and a right knee disability are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1. In a January 2007 final rating decision, the RO denied entitlement to service connection for a right knee disability.

2. New and material evidence has been received to reopen the claim of service connection for a right knee disability

3. The evidence is in relative equipoise as to whether the Veteran's left knee disability, diagnosed as left proximal tibia Paget's disease, is related to service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of service connection for a right knee disability. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for service connection for a left knee disability, diagnosed as left proximal tibia Paget's disease, has been met. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for a left knee disability and to reopen the claim for service connection for a right knee disability. Thus, any errors in complying with the notice or assistance requirements with respect to these matters are moot.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Stegall Compliance

As noted in the Introduction, the Board previously remanded this matter in August 2014.

The August 2014 Board Remand directed the RO to contact the Veteran and ask him to provide sufficient information and necessary authorization to obtain copies of any outstanding records of treatment by any private and/or VA and/or military health care providers for the claimed right knee, left knee, and right shoulder disabilities. The RO was then directed to undertake any other development deemed appropriate and readjudciate the claims on appeal.

Accordingly, in an August 2014 letter, the Veteran was informed to provide sufficient information and necessary authorization to obtain copies of outstanding treatment records by private and/or VA and/or military health care providers. The Veteran was also notified that he may submit statement(s) from any medical advisor of his choice in support of his claims. Since the August 2014 Remand, relevant private treatment records have been added to the electronic claims file, and VA treatment records from January 2014 to August 2016 have been associated with the Veteran's electronic claims file.  

Last, the RO readjudicated the issue on appeal and provided the Veteran with a supplemental statement of the case (SSOC) in December 2014.

Thus, the Board finds that its Remand instructions have been substantially complied with. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders). The matters are now appropriately returned to the Board.

III. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2016). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156 (a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, in an January 2007 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a right knee condition. The claim was denied on the grounds that the there was no evidence of treatment or injury involving the Veteran's right knee, and the RO concluded that "since there is no evidence the claimed condition exists," service connection for a right knee condition is denied. Evidence considered in the January 2007 rating decision included the Veteran's DD 214 and service treatment records. 

The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

In April 2010, the Veteran filed a Statement in Support of claim stating that he wished to file for service connection for a bilateral knee condition. The Veteran's current claim for entitlement to service connection for a right knee condition is based upon the same factual basis as his claim for entitlement to service connection that was denied in the January 2007 rating decision. As such, it is appropriate for the Board to consider the current claim as a request to reopen the previously denied claim of entitlement to service connection for a right knee disability. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In the August 2010 rating decision and January 2012 Statement of the Case (SOC), the RO reopened the claim, but continued the previous denial. The RO reopened the claim, noting that 2007 and 2008 VA treatment records show a report of right knee pain, with x-rays described as showing a normal right knee. However, the RO continued the denial, finding that available service treatment records do not document a right knee injury, disease, or chronic condition, and, thus, it is not established that a right knee condition was incurred in or caused by the Veteran's military service. 

Again, the Board notes that in any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In May 2011 the Veteran filed a Notice of Disagreement, and, after issuance of the SOC, the Veteran filed a VA Form 9 in March 2012. 

The Board finds that since the January 2007 rating decision, the Veteran has filed new and material evidence that warrants the reopening of the claim. The Board reopens the claim on the basis of the Veteran's VA treatment records. Although the Veteran has submitted additional private treatment records, the Board finds that such records are new, but are not material to the Veteran's claim of service connection for a right knee disability given that such records are not relevant to the claim as they do not discuss the Veteran's right knee. However, the additional VA treatment records are found to be both new and material to the claim. A June 2007 and November 2008 VA treatment record notes joint pain in the right knee.

The Board finds that the Veteran's June 2007 and November 2008 VA treatment records are new evidence because they were not previously submitted to be considered in the January 2007 rating decision. 38 C.F.R. § 3.156 (a). This evidence is also material because the notations of joint pain in the right knee regard the Veteran's current right knee disability, which relate to an unestablished fact necessary to substantiate the Veteran's claim. This additional evidence is not redundant of the evidence of record at the time of the last prior final denial of the claim, as there was previously no private or VA treatment records pertaining to the Veteran's right knee. Therefore, the information provided by the VA treatment records is not duplicative. In fact, this new evidence could certainly contribute to a more complete picture of the Veteran's asserted injury or disability, regardless of whether it would not be enough to convince the Board to grant a claim. See Hodge, 155 F.3d at 1363.

As this evidence was not available at the time of the prior denial and as such evidence relates to unestablished facts necessary to further the Veteran's claim, it is sufficient to reopen the claim.

IV. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include the Veteran's left knee disability, diagnosed as Paget's disease, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Paget's disease must have manifested to a degree of 10 percent or more within one year of separation from service. 38 C.F.R. § 3.307 (a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

VA is required to give due consideration to all pertinent competent medical and lay evidence. Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49  (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he has a current left knee disability and that he has experienced continued symptoms since service. 

As to the first prong of Shedden, a current diagnosis, the evidence shows that there is a current disability, with a current diagnosis of left proximal tibia Paget's disease. See June 2012 VA examination; see also March 2014 private treatment record from G. E. M., M.D. 

Turning to the second prong of Shedden, an in-service incurrence of a disease or injury, a January 1978 service treatment record notes left knee tenderness over anterior tibia with a contusion of the left knee. Furthermore, the Veteran asserts that his left knee pain began while he was stationed at Fort Hood in 1978, although he does not specifically recall any injury. Therefore, the second prong of Shedden, an in-service incurrence or aggravation of a disease or injury is satisfied in this case. Id. 

Last, as to the third prong of Shedden, a nexus between the current disability and in-service injury or event, the Board considers the service treatment records, the VA medical examination opinion, and the Veteran's lay statements provided in the record. 

The Veteran was afforded a VA examination in June 2012. The examiner reviewed the Veteran's claims file, interviewed and examined the Veteran in-person, and conducted appropriate tests on the Veteran's knee. The VA examination report notes a disability of the left knee, diagnosed as left proximal tibia Paget's disease. The examiner noted the Veteran's asserted history, to include his assertion that his left knee pain began in service while serving at Fort Hood in 1978. The Veteran reported that he has had continuing pain but did not seek care again until around 2004.

The examiner opined that the Veteran's current left knee condition is not due to the acute contusion in service. The examiner noted that the Veteran's acute contusion occurred and resolved in 1978, and noted that in-service x-rays were interpreted as negative, with no mention of x-rays being consistent with Paget's disease, and no evidence of any further care or complaints. The examiner further noted that the separation examination is negative. In support of his opinion, the examiner explained that "[t]here is no evidence in the peer reviewed, accepted, credible, and authoritative literature demonstrating that Paget's disease is related to contusions in the recent or remote past." Instead, the examiner notes that "[i]t is a condition of the bone resorption and growth with remodeling of bone. It appears to have a strong genetic component." Moreover, the examiner found that there is no data proximate to discharge, and therefore, stated that chronicity cannot be established.

Examination upon entrance and separation are silent to any abnormalities of the right knee and indicate normal lower extremities.

While the Board affords the VA examination appropriate weight, the Board notes that, in this case, the Veteran reports left knee pain occurring off and on since service, but states that he did not seek care until approximately 2004. See June 2012 VA examination. Therefore, the Board does acknowledge a gap in time between the Veteran's discharge in April 1979 and treatment over 20 years later. However, in the appropriate circumstances, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Therefore, the Board considers the record in its entirety, to include the Veteran's assertions as to his continued symptomatology since service.

While the presumption of service connection does not apply in this case because there is no evidence of manifestation within one year of service, service connection for the recognized chronic disease, such as Paget's disease, can be established through continuity of symptomatology. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board finds that in this case, there is evidence of continuity of symptomatology since service. See 38 C.F.R. § 3.307 (a)(3); 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). The Veteran has consistently asserted that he has experienced a pain in his left knee since service. See October 2012 Statement of Accredited Representative in Appealed Case; see June 2012 VA examination. The Board finds the Veteran's lay statements of record to be credible and competent evidence of continuity of symptomatology. 

Thus, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to nexus in the Veteran's favor. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. Therefore, recognizing that continuity of symptomatology requires the chronic disease to have manifested in service and resolving reasonable doubt in the Veteran's favor, the Board finds a nexus between the Veteran's current left knee disability and his in-service experience. See 38 C.F.R. §§ 3.303 (b), 3.309; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 

Accordingly, the Board recognizes the Veteran's current left knee disorder and resolves reasonable doubt in the Veteran's favor to find that the evidence supports a grant of entitlement to service connection for a knee disorder. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


ORDER

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for a right knee disability, is reopened; to this extent the appeal is granted.

Entitlement to service connection for a left knee disability is granted.


REMAND

After a review of the record, Board finds that a VA examination is needed to determine the etiology of the Veteran's right shoulder disability. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter).

The Veteran contends that he has a current right shoulder disability and that he has experienced continued symptoms since service. See October 2012 Statement of Accredited Representative in Appealed Case. 

The evidence shows that there is a current right shoulder disability, with a diagnosis of low-grade partial thickness rotator cuff of the right shoulder. See, e.g., May 2010 private treatment record from R. S. L., M.D.. VA and private treatment records note on-going complaints and treatment for his right shoulder disability. 

The Veteran's service treatment records are silent to any injury or complaints relating to his right shoulder. Examination upon entrance and separation do not indicate any right shoulder disability or abnormality. 

The Board notes that the Veteran has not been afforded a VA examination of his right shoulder. VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A (d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83.

In this case, the Veteran has a current right shoulder disability, with lay statements indicating right shoulder pain in service that has continued since discharge. Therefore, the remaining issue is whether there is a nexus between the Veteran's right shoulder disability and his service. As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required. 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 79. Thus, the Board remands this matter for a VA medical examination and opinion to determine the etiology of the Veteran's current right shoulder disability. See McLendon, 20 Vet. App. at 81; Colvin, 1 Vet. App. 171 (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter).

With regard to entitlement to service connection for a right knee disability, the Board finds that a VA examination is needed to address the etiology of the current right knee disability.  
The Veteran contends that he has a current right knee disability and that he has experienced continued symptoms since service.

A VA examination was conducted with regard to the Veteran's bilateral knee condition, in June 2012 did not note a diagnosis regarding the right knee.  VA treatment records dated from March 2016 to April 2017 were associated with the claims file in April 2017, after the issuance of the issuance of the last supplemental statement of the case in December 2014.  February 2017 records note diagnoses of degenerative joint disease of the knees, possible patellofemoral syndrome and chronic bilateral patellar tendinitis.  In light of the additional VA record showing diagnoses pertaining to the right knee and the Veteran's statement of continuous symptoms since service, a VA examination is needed. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any updated VA treatment records, and any private treatment records. 

2. Thereafter, schedule the Veteran for the appropriate  VA examination to determine the nature and etiology of the Veteran's right shoulder disability, currently diagnosed as low-grade partial thickness rotator cuff of the right shoulder. 

The electronic claims file, to include the Veteran's service treatment records, VA and private treatment records, and statements, must be reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's right shoulder disability, currently diagnosed as low-grade partial thickness rotator cuff of the right shoulder, had its onset in service or is otherwise related to service.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for the appropriate  VA examination to determine the nature and etiology of the Veteran's right knee disability

The electronic claims file, to include the Veteran's service treatment records, VA and private treatment records, and statements, must be reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner should set forth all diagnoses pertaining to the right knee and opine whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's disability, had its onset in service or is otherwise related to service.  The examiner should address the Veteran's statements of continuous symptoms since service.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. After the development directed above has been completed, readjudicate the remaining issues on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


